People v Daley (2017 NY Slip Op 05837)





People v Daley


2017 NY Slip Op 05837


Decided on July 26, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
HECTOR D. LASALLE, JJ.


2006-06165
 (Ind. No. 7353/04)

[*1]The People of the State of New York, respondent, 
vJason Daley, appellant.


Jason Daley, Stormville, NY, appellant pro se.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Lori Glachman of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (Paul Skip Laisure of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 22, 2008 (People v Daley, 50 AD3d 1051), affirming a judgment of the Supreme Court, Kings County, rendered May 15, 2006.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ENG, P.J., LEVENTHAL, COHEN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court